UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) July 5, 2007 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 SIERRA PACIFIC RESOURCES 88-0198358 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 2-28348 NEVADA POWER COMPANY 88-0420104 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 367-5000 0-00508 SIERRA PACIFIC POWER COMPANY 88-0044418 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents TABLE OF CONTENTS Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item9.01 Financial Statements and Exhibits SIGNATURES EX-99.1 Press Release dated July 5, 2007 Table of Contents Item5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) On July 5, 2007, Sierra Pacific Resources (SPR) announced that Tony F. Sanchez III, currently a partner in theNevada law firm of Jones Vargas, will be joiningSPR as a corporate senior vice president, effective August 1, 2007. SPR also announced that Pat Shalmy, 65, corporate senior vice president, public policy and external affairs, and president of Nevada Power Company, will be retiring on February 29, 2008. At that time, he will be succeeded by Sanchez as SPR's corporate seniorvice president of public policy and external affairs. A decision on the position of president ofNevada Power Company will be made at a later date. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (c) Exhibit -99.1 - Press Release dated July 5, 2007 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. Sierra Pacific Resources (Registrant) Date:July 9, 2007 By: /s/ John E. Brown John E. Brown Controller Nevada Power Company (Registrant) Date:July 9, 2007 By: /s/ John E. Brown John E. Brown Controller Sierra Pacific Power Company (Registrant) Date:July 9, 2007 By: /s/ John E. Brown John E. Brown Controller
